 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HOOTAN BAIGMOHAMMADI, SBN 279105
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     Mr. Miller
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:21cr77-WBS
11                                               )
                     Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
12                                               )   STATUS CONFERENCE AND EXCLUDE TIME
                         vs.                     )
13                                               )   Date: June 1, 2021
     JAMES DEAN MILLER,                          )   Time: 9:00 a.m.
14                                               )   Judge: Hon. William B. Shubb
                    Defendant.                   )
15                                               )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Mira Chernick, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Hootan
19   Baigmohammadi, counsel for Defendant James Dean Miller, that the status hearing currently set
20   for June 1, 2021 at 9:00 be continued to August 9, 2021 at 9:00 a.m.
21           The parties specifically stipulate as follows:
22           1.      By previous order, this matter was set for a status on June 1, 2021 at 9:00 a.m.
23           2.      By stipulation, Mr. Miller now moves to continue the status conference to August
24                   9, 2021 at 9:00 a.m.
25           3.      The government and defense counsel have recently agreed upon a protective order
26                   as it relates to discovery, and the government has represented that it will provide
27                   discovery to the defense promptly.
28

      Stipulation and Order to Continue Status            -1-                        United States v. Miller,
      Conference and Exclude Time                                                         2:21-CR-77-WBS
 1               4.      The defense requires additional time to review the discovery, investigate and

 2                       research possible defenses, research potential pretrial motions, consult with Mr.

 3                       Miller, explore potential resolutions to the case, and otherwise prepare for trial.

 4               5.      Defense counsel believes that failure to grant the requested continuance would
 5                       deny him the reasonable time necessary for effective preparation, taking into
 6                       account the exercise of due diligence.
 7               6.      The government does not object to the continuance.
 8               7.      Therefore, the parties stipulate that the ends of justice served by granting the
 9                       continuance outweighs the best interest of the public and Mr. Miller in a speedy
10                       trial, and request the Court so to find.
11               8.      For the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial
12                       Act), the parties request that the time period between June 1, 2021 and August 9,
13                       2021, inclusive, be deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv)
14                       (Local Code T4), because it would result from a continuance granted by the Court
15                       at the defense’s request, based on a finding that the ends of justice served by
16                       granting the continuance outweighs the best interest of the public and Mr. Miller
17                       in a speedy trial.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28

          Stipulation and Order to Continue Status         -2-                            United States v. Miller,
          Conference and Exclude Time                                                          2:21-CR-77-WBS
 1
 2                                               Respectfully submitted,

 3                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 4
     Date: May 25, 2021                          /s/ Hootan Baigmohammadi
 5                                               HOOTAN BAIGMOHAMMADI
                                                 Assistant Federal Defender
 6                                               Attorneys for Defendant
                                                 Mr. Miller
 7
 8
     Date: May 25, 2021                          PHILLIP A. TALBERT
 9
                                                 United States Attorney
10
                                                 /s/ Mira Chernick
11                                               MIRA CHERNICK
                                                 Assistant United States Attorney
12                                               Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status     -3-                              United States v. Miller,
      Conference and Exclude Time                                                        2:21-CR-77-WBS
 1                                               ORDER

 2           The court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. For the reasons

 4   stated, the time period between June 1, 2021 and August 9, 2021, inclusive, is found excludable
 5   under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4), because
 6   it would result from a continuance granted by the court at the defense’s request, based on a
 7   finding that the ends of justice served by granting the continuance outweighs the best interest of
 8   the public and Mr. Miller in a speedy trial. Moreover, the ongoing COVID-19 pandemic has led
 9   to the suspension of jury trials in this district since March 17, 2020, and the General Orders of
10   this court issued in connection with the pandemic allow for continuances and the exclusion of
11   time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required.
12   General Orders 611, 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial
13   Council of the Ninth Circuit suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial
14   emergency in this district until May 2, 2021. See In re Approval of the Judicial Emergency Decl.
15   in the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).
16           IT IS SO ORDERED.
17   Dated: May 26, 2021
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -4-                             United States v. Miller,
      Conference and Exclude Time                                                          2:21-CR-77-WBS
